Citation Nr: 0930694	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include residuals of a stress fracture. 

2.  Entitlement to service connection for a left knee 
disability to include residuals of a stress fracture.

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served with the National Guard from February 
1991 to October 2003 with periods of active and inactive duty 
for training.  The appellant served on active duty from June 
1991 to April 1992 and from October 2001 to April 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for right and left knee disabilities, a right ankle 
disability, and carpal tunnel syndrome of the right wrist.  

The issue of entitlement to service connection for left and 
right knee disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a right ankle 
disability. 

2.  There is no current diagnosis of a carpal tunnel syndrome 
of the right wrist.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008). 

2.  Carpal tunnel syndrome of the right wrist was not 
incurred in or aggravated by active service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of a veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Under the regulations, active military, naval, or air service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).  Active duty for training 
(ACDUTRA) includes full-time duty performed for training 
purposes by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods do not apply to ACDUTRA or inactive duty training 
(INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Service connection for a right ankle disability

The appellant contends that she incurred a right ankle 
disability in July 1991.  See the September 2005 application 
for compensation.  At the VA QTC Medical Group examination 
dated in February 2006, the appellant reported that she re-
injured her right ankle in 2001.  The service records show 
that the appellant was on active duty at that time.  A July 
1991 service treatment record indicates that the appellant 
reported having right ankle problem and foot problems for 4 
or 5 days.  The assessment was overuse pain.  An August 1991 
service treatment record indicates that the appellant 
reported that the right foot was much better.  The assessment 
was resolving foot pain.  A December 1991 x-ray examination 
of the right foot revealed no significant radiographic 
abnormalities.  A March 1992 examination revealed normal 
lower extremities.  A right ankle disability was not 
detected.  An August 2001 x-ray examination of the right 
ankle revealed lateral malleolar soft tissue swelling and no 
other abnormalities.  A diagnosis of a right ankle disability 
was not rendered.  A June 2003 separation examination report 
shows that a defect to the right ankle was not detected.  The 
Board points out that the August 2001 x-ray examination and 
the June 2003 separation examination report were not 
conducted during a period of active duty but this evidence 
can still be considered in determining whether the appellant 
has a current right ankle disability that was incurred or 
aggravated in active duty or if the appellant was disabled 
due to a right ankle disability during a period of ACDUTRA or 
INACDUTRA.   

The initial question is whether there is evidence of a 
current disability.  See Hickson, supra.  In the case of a 
claimant who served in ACDUTRA or INACDUTRA, the claimant 
must still show evidence of a current disability due to 
injury in INACDUTRA or due to injury or disease in ACDUTRA.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  
The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a right 
ankle disability.   

The February 2006 VA QTC Medical Group examination report 
indicates that the appellant reported that she injured her 
right ankle in 1991 and re-injured her right ankle in 2001.  
The appellant reported that her right ankle symptoms included 
weakness causing frequent re-injury, swelling, ankle clicks, 
and pain.  The appellant stated that she had pain which 
occurred three times a week and the pain would last for two 
days.  The appellant reported that the pain was elicited by 
activity and was relieved by rest and medication.  She 
reported that it did not cause incapacitation.  Physical 
examination revealed that the appellant had a normal gait and 
she did not require an assistive device for ambulation.  
Physical examination of the right ankle revealed full 
dorsiflexion and plantar flexion.  Examination of the right 
ankle showed no sign of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The examiner noted that after repetitive use, the 
right ankle was limited by pain, fatigue, weakness, lack of 
endurance, incoordination, or pain.  Right ankle x-ray 
findings were within normal limits.  The examiner stated that 
there was no diagnosis because there was no pathology of the 
right ankle to render a diagnosis.  

The Board finds no proof of a present right ankle disability.  
That a condition or injury occurred in service is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In this case, such disabilities are not present.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The medical evidence of record shows that the appellant 
reports having symptoms of right ankle pain.  The Court has 
held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of right ankle pain can be attributed, 
there is no basis to find a right ankle disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The appellant's own implied assertions that she has a current 
right ankle disability are afforded no probative weight in 
the absence of evidence that the appellant has the expertise 
to render opinions about medical matters.  Although the 
appellant is competent to testify as to observable symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence that the 
appellant has the expertise to render medical diagnoses.  The 
appellant has not submitted any medical evidence which 
supports her contentions or which establishes that she 
currently has a right ankle disability.  

Since there is competent evidence establishing no current 
pathology of the right ankle and no competent evidence of 
current right ankle disability, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim is denied.  


Service connection for carpal tunnel syndrome of the right 
wrist 

The appellant contends that she incurred carpal tunnel 
syndrome of the right wrist in March 1999.  See the September 
2005 application for compensation.  Service treatment records 
show that the only mention of carpal tunnel syndrome was upon 
June 2003 separation examination.  The June 2003 separation 
examination report indicates that the appellant reported 
having a painful wrist, and numbness or tingling.  The 
examiner noted that the appellant had carpal tunnel 
irritation of the right wrist and physical therapy in March 
6, 1999 cleared up the carpal tunnel irritation.  The 
examiner indicated that the carpal tunnel irritation had 
resolved.  Physical examination of the upper extremities and 
neurologic system was normal.  

The initial question is whether there is evidence of a 
current disability.  See Hickson, supra.  In the case of a 
claimant who served in ACDUTRA or INACDUTRA, the claimant 
must still show evidence of a current disability due to 
injury in INACDUTRA or due to injury or disease in ACDUTRA.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  
The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a right 
carpal tunnel syndrome.  

The February 2006 VAQTC Medical Group examination report 
indicates that the appellant reported that she had tingling 
and numbness in all digits and weakness in the fingers at 
grip.  The appellant reported that the symptoms occurred 
intermittently, as often as daily.  Each occurrence could 
last from hours to weeks.  She reported having 300 attacks in 
the past year.  Physical examination showed full range of 
motion of the right wrist with painful motion at 30 degrees 
of palmar flexion.  Peripheral nerve examination was within 
normal limits.  Neurological examination of the upper 
extremities showed that motor strength was within normal 
limits.  Sensory function was within normal limits.  The 
right upper extremity reflexes of the biceps and triceps was 
2+.  Examination of the hands and wrists revealed Tinel's 
sign was absent.  Phalen's test was negative.  The examiner 
noted that the appellant reported numbness in the 4th and 5th 
digits on the right but with Phalen's, this finding is of no 
clinical significance.  The examiner stated that there was no 
pathology to render a diagnosis of carpal tunnel syndrome on 
the right.  The examiner indicated that the pain noted on 
range of motion of the wrist was minor and insufficient for 
clinical diagnosis.  

The Board finds no proof of a present right carpal tunnel 
syndrome.  That a condition or injury occurred in service is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In this case, such disabilities are not 
present.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The medical evidence of record shows that the appellant 
reports having symptoms of right wrist tingling, numbness, 
and weakness.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of right wrist 
numbness or tingling can be attributed, there is no basis to 
find a right wrist disability to include carpal tunnel 
syndrome for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The appellant's own implied assertions that she has a current 
right carpal tunnel syndrome are afforded no probative weight 
in the absence of evidence that the appellant has the 
expertise to render opinions about medical matters.  Although 
the appellant is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence that the appellant has the expertise to render 
medical diagnoses.  The appellant has not submitted any 
medical evidence which supports her contentions or which 
establishes that she currently has right carpal tunnel 
syndrome.  

Since there is no competent evidence of current right carpal 
tunnel syndrome, the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the appellant in September 2005 and March 
2009.  The letters notified the appellant of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the appellant and what information and 
evidence would be obtained by VA.  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2009 letter 
provided the appellant with notice of the laws regarding 
degrees of disability or effective dates.  The claims were 
readjudicated in the April 2009 supplemental statements of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The 
appellant underwent VA examination in February 2006 to obtain 
medical evidence as to nature and etiology of the claimed 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a right ankle 
disability is not warranted, and the appeal is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is not warranted, and the appeal is 
denied.




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that another medical opinion is necessary 
before the claim for service connection for bilateral knee 
disability can be decided on the merits.  Service treatment 
records show that the appellant had a line of duty right knee 
injury in April 2000 during INACDUTRA.  The service records 
indicate that the appellant had a twisting knee injury.  In 
September 2000, the appellant underwent evaluation of the 
right knee injury.  The impression was residuals of right 
knee injury, possible plica, versus meniscus tear versus bone 
bruise.  X-ray examination was normal.  In September 2000, 
the appellant started physical therapy.  The assessment was 
right medial collateral ligament sprain versus right retro 
patellar pain syndrome.  An October 2000 Magnetic Resonance 
Imaging (MRI) of the right knee showed joint effusion but no 
significant meniscal injuries.  Service treatment records 
show that the appellant underwent physical therapy for the 
knee pain from January 2001 to April 2001.  An April 2001 
physical therapy record indicates that the appellant's knee 
pain improved.  

Service records show that the appellant was called to active 
duty in October 2001.  Service treatment records indicate 
that in December 2001, the appellant aggravated her prior 
right knee injury.  A January 2002 service treatment record 
shows a diagnosis of right medial collateral ligament strain.  
The appellant was started on physical therapy.  A March 2002 
service treatment record indicates that the appellant had 
bilateral knee stress condition and the appellant needed a 
permanent profile.  An April 20002 bone scan of the knees 
showed enthesopathies of the bilateral knees and left knee 
patellar tendonitis.  The appellant separated from active 
duty in April 2002 but continued to serve with the National 
Guard until October 2003.  A May 2002 MRI of the right knee 
showed prepatellar soft tissue edema with quadriceps 
tendinopathy.  Medical Board proceedings began in April 2003.  
An April 2003 examination report shows a diagnosis of 
bilateral stress fractures with complex pain syndrome 
otherwise known as reflex sympathetic dystrophy.  The 
appellant was referred to the Physical Evaluation Board for 
further adjudication.  In July 2003, the Physical Evaluation 
Board recommended medical discharge due to the bilateral knee 
disabilities and/or symptoms.   

The appellant was afforded a VA examination in February 2006.  
The appellant reported having constant knee pain with 
increased pain with activity or prolonged standing.  The 
examiner noted that during range of motion testing, the 
appellant had pain with motion at 30 degrees.  X-ray 
examination of the knees was normal.  The examiner stated 
that there was no pathology of the knees and did not render a 
diagnosis.  

The Board finds that an additional medical examination by an 
orthopedic specialist  is necessary to clarify whether the 
appellant has a current knee disability to include bilateral 
stress fracture, complex pain syndrome, or reflex sympathetic 
dystrophy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination by an orthopedic specialist 
to determine the nature and etiology of 
any current bilateral knee disability.  
The appellant's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed and clinical 
findings should be reported in detail in 
a narrative report.

The examiner should report all current 
diagnoses.  The examiner should indicate 
whether there is a current diagnosis of 
bilateral stress fracture, complex pain 
syndrome, or reflex sympathetic 
dystrophy.  

If there is a current knee diagnosis, the 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current bilateral knee 
disability is related to any disease or 
injury in service.  The examiner should 
provide a rationale for all conclusions.

2.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the appellant and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


